Detailed Action:
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims:
Claims 1, 9, 10 and 17 are amended.
Claims 23-25 are new.
Claims 2, 3, 11, 19 and 20 are cancelled.
Claims 1, 4-10, 12-18, and 21-25 are pending. 
Regarding 103:
Newly Added Limitations:
The Applicant asserts that the newly added limitations overcome the previous 103 rejection. The Examiner agrees. However, upon further search and consideration the Examiner has identified the prior art of McNamee. For further clarification and examination, please see below.
Amended Limitations:
The Applicant asserts that the newly amended limitations of an updated visual dashboard overcomes the previous 103 rejection.  The Examiner disagrees.  The Applicant’s arguments have been thoroughly reviewed by both the Examiner and the PTAB  (see, PTAB decision on 6/1/2021, affirming the Examiner on this part), however, the Examiner maintains the rejections. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 7, 8, 9, 12, 13, 16, and 23-25 are rejected under 35 U.S.C. 103 (a) as unpatentable over Baarman (US Pub. No. 2011/0282860) (hereinafter, Baarman) in view of Sniel (US Pub. No. 20070294230) (hereinafter, Sniel) in further view of McNamee (US Pub. No. 2004/0098385) (hereinafter, McNamee) in further view of Anstandig et al. (US Pub. No. 2014/0358891) (hereinafter, Anstandig).

As per claim 1,
Baarman discloses,
Receiving a user selection of one or more data sources as input text data, the one or more data sources comprising electronic communications between communication-enabled devices,


…Trending within the document over the time duration;
(Fig. 17)

Sniel teaches,
Segmenting the document into blocks of text and assigning a similarity value to each of the blocks of text by, the similarity value being computed by:

comparing terms included in the block of text to terms included in adjacent ones of the blocks of text;
(paragraph 67, noting “…The Phrase Parsing Service (FIG. 1.5.2) follows the completion of the Word Parsing Service (FIG. 1.5.1) and uses the processed word-based data to reconstruct frequently repeated phrases…”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Sniel within the invention of Baarman with the motivation of collecting, storing, categorizing, and analyzing online peer-to-peer discussions in order to illuminate key consumer insights—clarify public opinion, quantify trends and findings, and develop the components for completed consumer research studies. (See, Sniel 


Baarman/Sniel do not explicitly teach, however, McNamee does teach,

Determining whether the block of text includes common terms with the adjacent ones of the blocks of text; and 
(paragraph 10, wherein the sample text is functioning as the block of text and the large text sample functioning as the adjacent ones of the blocks of text)

Determining a frequency at which the common terms occur in the document;
(paragraph 24 and teaching by example paragraph 38) 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of McNamee within the invention of Baarman/Sniel with the motivation of relating textual analysis and identification of terms that are important to a body of text in order to efficiently understand the gist of a body of text. (See, McNamee paragraphs 3 & 4).

Baarman does not explicitly teach, however, Sniel does teach, 

(Fig. 8, paragraph 80, noting “…FIG. 8.6 on 8/26 is 77. Graphic depiction over time allows analysts/end-users to quickly identify "hot topics" by looking at activity spikes and relating them back to various market events…”)

Assigning a text data topic to each of the plurality of topic windows based on terms included in the input text data encompassed by the topic window; 
(Paragraph 74, noting “…The Words and Phrases Catalogs and their displays are linked directly to the data entry fields within the Global Search Area. As the search word or phrase is entered into the text box the Word or Phrase catalog is dynamically adjusted for matches to the entered text…”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Sniel within the invention of Baarman with the motivation of collecting, storing, categorizing, and analyzing online peer-to-peer discussions in order to illuminate key consumer insights—clarify public opinion, quantify trends and findings, and develop the components for completed consumer research studies. (See, Sniel Abstract) Moreover, all inventions are within the same field of endeavor, namely, trending representation of topics.

Baarman/Sniel/McNamee do not disclose, however, Anstandig does disclose,

(paragraphs 7& 8, noting wherein paragraph 7 the user can retweet, quote tweets, comments, like, dislike, hit or view actions related to a topic; similarity noting in paragraph 8, a user's interactions with paragraph 7's topic for applying a positive or negative action is interpreted as selecting that topic (since to apply an action to that topic one must select that topic first))

And

Generating digital content as a visual dashboard that includes a trending representation of the at least one text data topic that is...
(Paragraph 27 & 28, where it discusses how users can view the topics that are trending up the fastest over the last hour, view the top stories in each category at a glance, and see a window listing the topics that are new.)

Displaying the visual dashboard with the trending representation of the at least one text data topic and receiving an input highlighting an area of the trending representation; 
(Fig 2. noting element, "Sports" in the Selection drop down menu; also paragraph 27, noting line "Users can see when a topic was first detected by the invention have fast it has been growing...")

And an interaction representation of how the electronic communication influence the at least one text data topic


Updating the visual dashboard to concurrently display a section of the determined data source and the trending representation with the highlighted area
(Fig 2. noting element, "Sports" in the Selection drop down menu; also paragraph 27, noting line "Users can see when a topic was first detected by the invention have fast it has been growing...")

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Anstandig within the invention of Baarman/Sniel/McNamee with the motivation of measuring multiple digital social interactions around a topic or news story for the purpose of providing real-time insight on which topics are of greater importance to a particular audience. (See, Anstandig Abstract) Moreover, both inventions are within the same field of endeavor, namely, trending representations of topics.

Baarman does not explicitly disclose, however, Sniel does disclose,


(Paragraphs 115-116)

… Frequency of a keyword phrase localized in one or more of the blocks of text…
(Paragraph 67, noting: “….as well as word grouping and aggregation. The Phrase Parsing Service (FIG. 1.5.2) follows the completion of the Word Parsing Service (FIG. 1.5.1) and uses the processed word-based data to reconstruct frequently repeated phrases…” Noting also, paragraphs 72, 74, and 76 discussing frequency of keyword phrases.)

Responsive to receiving an input highlighting the area of the trending representation:
(Paragraph 81; this similar to Applicant’s Fig. 9 and paragraph 42, noting element 902 in Fig. 9 of Applicant’s Specification)

Determining a data source that influences the highlighted area;
(Paragraphs 79 & 80 and Figs. 7 & 8)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Sniel within the invention of Baarman with the motivation of collecting, storing, categorizing, and analyzing online peer-to-peer discussions in order to illuminate key consumer insights—clarify public opinion, quantify trends and findings, and develop the components for completed consumer research studies. (See, Sniel 

As per claim 4,
 Baarman/Sniel/McNamee do not disclose, however, Anstandig does disclose,
The method as recited in claim 1, further comprising:
Assigning at least one of an expressed sentiment or an expressed emotion to each of the text data topics by performing statistical topic modeling and natural language sentence analysis on the terms included in the input text data encompassed by the topic window.
(paragraphs 7 &8, and  22 & 23, noting in paragraph 22, “this results in a topic with statistics, which can be feed to a worker server to form a database of collected topics with ....the invention turns the topics into threads.." (Interpreted as text analytics application including statistical topic modeling) also noting on paragraph 23, .shared these key words..."(interpreted as natural language sentence analysis))

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Anstandig within the invention of Baarman/Sniel/McNamee with the motivation of measuring multiple digital social interactions around a topic or news story for the purpose of providing real-time insight on which topics are of greater importance to a particular audience. (See, Anstandig Abstract) Moreover, both inventions are within the same field of endeavor, namely, trending representations of topics.

As per claim 6,

Wherein the trending representation is displayed in the visual dashboard as a graphical representation indicating a frequency of the at least one of the text data topics occurring in the document relative to spanning the time duration.
(Paragraph 80-81)

As per claim 7,
Baarman/Sniel/McNamee do not disclose, however, Anstandig does disclose,
The method as recited in claim 1, wherein the visual dashboard displays:
An overview of one or more of the text data topics assigned to the plurality of topic windows
(Paragraph 74, Fig. 7, noting the trending timeline of Tracy Morgan & Fig. 8)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Anstandig within the invention of Baarman/Sniel/McNamee with the motivation of measuring multiple digital social interactions around a topic or news story for the purpose of providing real-time insight on which topics are of greater importance to a particular audience. (See, Anstandig Abstract) Moreover, both inventions are within the same field of endeavor, namely, trending representations of topics.


As per claim 8,
Baarman/Sniel/McNamee do not disclose, however, Anstandig discloses,

(Paragraphs 23, 24, and 27).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Anstandig within the invention of Baarman/Sniel/McNamee with the motivation of measuring multiple digital social interactions around a topic or news story for the purpose of providing real-time insight on which topics are of greater importance to a particular audience. (See, Anstandig Abstract) Moreover, both inventions are within the same field of endeavor, namely, trending representations of topics.


As per claim 13,
Baarman discloses,
The method as recited in claim 1, further comprising:
Determining causal relationships between two or more users corresponding to the multiple data sources based in part on the input text data;
(paragraph 51, noting, “…The CRM database 319 may include various data about individuals, businesses, or other sites, such as who they talk to, the type of media placement, and/or the social value/influence…”)

Display a score that indicates a degree of influence a first user of the two or more users has on a second user of the two or more users based on the determined causal relationship; and
(Paragraph 53)
Update the visual dashboard to display a representation of the degree of influence of the first user for the at least one of the assigned text data topics.
(Fig. 17 and corresponding text)

As per claim 16,
Baarman/Sniel/McNamee do not disclose, however, Anstandig does disclose,
The computing device as recited in claim 15, wherein the selection of the comprises a user input; and highlighting the area of the trending representation
(Paragraph 47 and Paragraph 23 teaching by example; further noting, the various media data functioning as the selection of user input; Examiner Noting: this is similar to Applicant's Specification paragraph 27)


Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Anstandig within the invention of Baarman/Sniel/McNamee with the motivation of measuring multiple digital social interactions around a topic or news story for the purpose of providing real-time insight on which topics are of greater importance to a particular audience. (See, Anstandig Abstract) Moreover, both inventions are within the same field of endeavor, namely, trending representations of topics.


As per claim 9,
Claim 9 recites similar claim limitations to claims 1 & 4. Therefore, it is rejected under similar rationale.

As per claim 12,
Claim 12 recites similar limitations to claim 4. Therefore, it is rejected under similar rationale.

As per claim 23,
 Baarman/Sniel do not explicitly disclose, however, McNamee does disclose, 
the method as recited in claim 1, wherein the similarity value is further computed by assigning a weight to each of the common terms, the assigned weight being a value that is proportional to a frequency at which the common term is included in the adjacent ones of the blocks of text and inversely proportional to the frequency at which the common term occurs in the document
(see paragraph 11).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of McNamee within the invention of Baarman/Sniel with the motivation of relating textual analysis and identification of terms that are important to a body of text in order to efficiently understand the gist of a body of text. (See, McNamee paragraphs 3 & 4).

As per claim 24, (New) 
Baarman teaches, 
The method as recited in claim 1, wherein the adjacent ones of the blocks of text include at least two of the blocks of text
 Events may include pictures, videos, web media, blog conversations, emails, RSS feeds, web objects, and other networked information source that may be searchable or connected…” Examiner Noting: all these events have two users communicating to one another, thus, there is at least two blocks of text). 



 As per claim 25,  (New) 
Baarman teaches, 
The method as recited in claim 1, wherein each block of text comprises one of the electronic communications between communication-enabled devices.
(paragraph 26 read in light of paragraph 34, noting on paragraph 26, “…Events may include pictures, videos, web media, blog conversations, emails, RSS feeds, web objects, and other networked information source that may be searchable or connected…” and paragraph 34, “…Examples of a user device include, but are not limited to, a personal computer, personal digital assistant (“PDA”), cellular phone, or other electronic device. The user device 202 may be configured to allow a user to interact with the search engine 206, the tracker/analyzer 212, or other components of the network system 200…”) 
                            


As per claim 5,
The method as recited in claim 1, further comprising:
Baarman/Sniel/Anstandig do not disclose, however, Duchon does disclose, 
Determining causal relationships between the at least one of the text data topics and a different one of the text data topics based in part on a likelihood that a mention of the at least one of the text data topics predicts a mention different one of the text data topics, the causal relationship indicating a degree by which the mention of the at least one of the text data topics influences the mention of the different one of the text data topics and a degree by which the mention of the different one of the text data topics influences a further mention of the at least one of the text data topics and updating the visual dashboard to display information describing the causal relationship.
 (Paragraph 133 and 135 and Figs. 5, 6, and 10)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings Duchon within the invention of Baarman/Anstandig/Sniel to predict the likelihood of data topics that may occur from data sources. The prior art invention uniquely recognize that with a conversion of data and activities into topics, and modeling these topics using time-course methods, the resulting topic models can be combined with temporal prediction methods to objectively predict topic activities at other times, including topic activities in the 


14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Baarman in view of Sniel in further view of Anstandig as applied to claim 1 and 9 above, and further in view of Duero (US Pub. No. 2013/0275527) (hereinafter, Duerloo).


As per claim 10,(Currently Amended) 
The computing device as recited in claim 9, 
wherein the trending representation indicates whether the at least one of the assigned text data topics is trending up or trending down over the time duration… 
(paragraph 33, Fig. 3)
…and the topics tracking application is further configured to determine whether the at least one of the assigned text data topics is trending up or trending down over the time duration by scanning keywords of the document and comparing the keywords to the terms included in the at least one of the assigned text data topics.
(paragraphs 46-48 with paragraph 33 and Fig. 3)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to incorporate the teachings of Duerloo within the invention
of Baarman/Sniel/McNamee with the motivation of providing a technology for a visual representation of trending topics on social media platforms. (Duerloo Abstract) Such an improvement would make it easier for sales companies, such as representatives and advertisers, to efficiently identify trending topics. Furthermore, the inventions are within the same field of endeavor.

As per claim 14,
Claim 14 recites similar limitation to claim 6. Therefore, it is rejected under similar rationale.

As per claim 15,
Claim 15 recites similar limitations to claim 7. Therefore, it is rejected under similar rationale.

As per claim 18,
Claim 18 recited similar limitation to claim 2. Therefore, it is rejected under similar rationale. 



As per claim 17,
Anstandig discloses,
Receiving input text data as electronic communications from communication-enabled devices the electronic communications being communicated between users via the communication-enabled devices;
(paragraph 7-9, noting tweets, Facebook posts, comments, and “other similar interactions” between individuals (interpreted as users) and threads & see also, Fig. 1, and corresponding paragraph 19 which discloses how the prior art invention works, utilizing hardware and software for communication between devices (i.e. communication-enabled devices))

Determining text data topics from the electronic communications;
(Paragraphs 7, 8, 26-29)

Tracking how the one or more text data topics are trending over time duration;
(Paragraph 8 discussing determining whether the story or topic is positively or negatively perceived)

Receiving an input selection of at least one of the text data topics;


And

Generate digital content as a visual dashboard that includes a trending representation of the at least one text data topic that is trending over the time duration within the document.
(Paragraph 27 & 28, where it discusses how users can view the topics that are trending up the fastest over the last hour, view the top stories in each category at a glance, and see a window listing the topics that are new.)

Display the visual dashboard with the trending representation of the at least one text data topic and an interaction representation of how the electronic communication influence the at least one text data topic
(fig. 7 and 8; fig 7. showing a curved graph (i.e. trending representation of the at least one text data) with the percentages of interaction from/between users influenced the graph (i.e. interaction representation of how the electronic communication between the users influence the at least one text data topic) ; fig. 8 showing "hot” topics with time representation (i.e. trending representation of the at least one text data topic) and an engagement level from/between 

Update in the visual dashboard to display section of the selected data source while simultaneously displaying the trending representation with the highlighted area
(Fig.7; this corresponding to fig. 8 &9 and paragraphs 41 & 42 of Applicant’s Specification)

Anstandig does not disclose, however, Duerloo does disclose,

Receive a user selection of one or more of the electronic communications as a data source for topic tracking; 
(Paragraph 33, wherein the chosen electronic communication is Twitter)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to incorporate the teachings of Duerloo within the invention of Anstandig with the motivation of providing a technology for a visual representation of trending topics on social media platforms. (Duerloo Abstract) Such an improvement would make it easier for sales companies, such as representatives and advertisers, to efficiently identify trending topics. Furthermore, the inventions are within the same field of endeavor of the primary reference.

Anstandig/Duerloo do not disclose, however, Baarman does disclose,


(Fig. 17 and corresponding text paraphrases 89-90)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Baarman within the invention of Anstandig/Duerloo with the motivation of visualizing to the user impact analysis.  (See, Baarman paragraph 90) Moreover all inventions are within the same field of endeavor, namely, topic trending analysis. 

Anstandig/Duerloo/Baarman do not disclose, however, Spivack does disclose

Receive a selection of an area of the trending representation to highlight;
(Paragraph 79, “any given topic” functioning as input while the impact score being the “highlight”)

Responsive to receiving the input highlighting the area of the trending representation:
Determine a section of the selected data source that influences the highlighted area;
(Paragraphs 80-84 and fig. 13, the various social networks functioning as the data source; noting in fig. 13 the “trending people” with the determined data source)

Updating the visual dashboard to display the determined data source with the trending representation


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Spivack within the invention of Anstandig/Duerloo/Baarman with the motivation of sorting and organizing to analyze the relevant trending information from non-trending information. Moreover, both inventions are within the same field of endeavor, namely, trending representation of topics.

Anstandig/Duerloo/Baarman/Spivack do not teach, however, Sniel teaches,
Segmenting the document into blocks of text and assigning a similarity value to each of the blocks of text the similarity value being computed by:
 comparing terms included in the block of text to terms included in adjacent ones of the blocks of text;
(paragraph 67, noting “…The Phrase Parsing Service (FIG. 1.5.2) follows the completion of the Word Parsing Service (FIG. 1.5.1) and uses the processed word-based data to reconstruct frequently repeated phrases…”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Sniel within the invention of Anstandig/Duerloo/Baarman/Spivack with the motivation of collecting, storing, categorizing, and analyzing online peer-to-peer discussions in order to illuminate key consumer insights—clarify public opinion, quantify trends and findings, and develop the components for completed 

Anstandig/Duerloo/Baarman/Spivack/Sniel do not teach, however, McNamee does teach,
Determining whether the block of text includes common terms with the adjacent ones of the blocks of text; and 
(paragraph 10, wherein the sample text is functioning as the block of text and the large text sample functioning as the adjacent ones of the blocks of text)

Determining a frequency at which the common terms occur in the document;
(paragraph 24 and teaching by example paragraph 38) 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of McNamee within the invention of Baarman/Sniel with the motivation of relating textual analysis and identification of terms that are important to a body of text in order to efficiently understand the gist of a body of text. (See, McNamee paragraphs 3 & 4).

Generating a graph of the similarity values assigned to each of the blocks of text and identifying a plurality of topic windows for the document based on peaks and valleys included in the graph of the similarity values; 


Assigning a text data topic to each of the plurality of topic windows based on terms included in the input text data encompassed by the topic window; 
(Paragraph 74, noting “…The Words and Phrases Catalogs and their displays are linked directly 98to the data entry fields within the Global Search Area. As the search word or phrase is entered into the text box the Word or Phrase catalog is dynamically adjusted for matches to the entered text…”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Sniel within the invention of Anstandig/Duerloo/Baarman/Spivack with the motivation of collecting, storing, categorizing, and analyzing online peer-to-peer discussions in order to illuminate key consumer insights—clarify public opinion, quantify trends and findings, and develop the components for completed consumer research studies. (See, Sniel Abstract) Moreover, all inventions are within the same field of endeavor, namely, trending representation of topics.

Claim 21,
 Anstandig does not teach, however, Duerloo teaches,
The non-transitory computer-readable storage memory device as recited in claim 17, wherein the trending representation depicts how a plurality of the assigned text data topics trend over the time duration


Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to incorporate the teachings of Duerloo within the invention of Anstandig with the motivation of providing a technology for a visual representation of trending topics on social media platforms. (Duerloo Abstract) Such an improvement would make it easier for sales companies, such as representatives and advertisers, to efficiently identify trending topics. Furthermore, the inventions are within the same field of endeavor of the primary reference.

Claim 22,
Anstandig/Duerloo/Baarman/Spivack do not teach, however, Sniel teaches
The Non-transitory computer readable storage memory device as recited in claim 17, wherein each of the blocks of text comprise a sentence of the document
(Paragraph 74, noting “…The Words and Phrases Catalogs and their displays are linked directly to the data entry fields within the Global Search Area. As the search word or phrase is entered into the text box the Word or Phrase catalog is dynamically adjusted for matches to the entered text…”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Sniel within the invention of Anstandig/Duerloo/Baarman/Spivack with the motivation of collecting, storing, categorizing, and analyzing online peer-to-peer discussions in order to illuminate key consumer insights—.



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHRA ELKASSABGI whose telephone number is (571)270-7943.  The examiner can normally be reached on Monday through Friday 11:30 to 8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Wu can be reached on 571.272.6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


ZAHRA. ELKASSABGI
Examiner
Art Unit 3623



/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623